Citation Nr: 0520855	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-34 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to March 
1972, with more than two months of additional service.  This 
matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of a back disorder that is related to military 
service.

2.  The medical evidence of record does not show a current 
diagnosis of a left knee disorder that is related to military 
service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active military duty, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A left knee disability was not incurred in or aggravated 
by active military duty, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in January 2002, June 2002, and December 2004, 
that VA would obtain all service personnel and service 
medical records, VA medical records, and any other medical 
records about which the veteran notified them.  The veteran 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
examination records have been associated with the claims 
file.  The veteran was notified of the need for a VA 
examination regarding his claimed back and left knee 
conditions, and one was accorded him in September 2002 and in 
February 2005.  The veteran was asked to advise VA if there 
was any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in a statement of the case and a 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service connection may be granted for any disability 
resulting from injury incurred or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Moreover, in the case of arthritis, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran served on active duty from April 1968 to March 
1972, with more than two months of additional service.  The 
veteran contends that his left knee and back were injured 
during parachute jumps he completed while in service, and 
when a snowmobile overturned on him while in service.

Service connection for a back disorder.

Service medical records show that the veteran reported 
injuring his low back when a snowmobile overturned on him in 
late January 1971.  In February 1971, he reported difficulty 
walking after the accident.  He further indicated that he had 
been x-rayed at a civilian hospital and treated by a Special 
Forces physician with bed rest and medication.  X-rays taken 
were negative for fracture.  The veteran reported that he had 
"improved slowly" in the week following the accident, but 
that he still experienced pain and low back muscle spasm with 
walking.  The veteran denied numbness, paresthesias, and 
lower extremity weakness.  The examination of the veteran's 
lumbosacral spine was normal.  The veteran was admitted to 
the ward, and treated with medication.  Throughout the month 
of February 1971, the veteran continued to seek treatment for 
his back, with tenderness and pain when "up" for extended 
periods.  The neurological examination was normal, and 
straight leg raising was negative.  The impression was low 
back injury.  Subsequently, the veteran complained of pain on 
movement of the thoracic spine in March 1971, reportedly as a 
result of the snowmobile accident that occurred two months 
earlier.  The examination of the spine was normal.  The 
veteran was assigned to limited duty due to low back strain, 
to include no crawling, stooping, running, jumping, prolonged 
standing or marching, strenuous physical activity, and no 
parachuting.  A note from early April 1971 indicates "lower 
back feeling fine," although a slight spasm of the 
paravertebral muscles on the right was shown.  Mild low back 
pain was reported in September 1971, without weakness or 
incontinence.  The physical examination was normal; however, 
the left leg was larger in circumference than the right.  The 
remainder of the service medical records are negative for any 
complaints or findings of a back disorder.

Subsequent to service discharge, the earliest medical 
evidence of a back disorder is a June 2001 private x-ray 
report of the lumbar spine.  Degenerative changes were noted.  
Disc space at L2-L3 and L1-L2 levels were "severely" 
narrowed, suggesting degenerative disc disease change.  
Hypertrophic bone formation consistent with spondylotic 
disease was seen at the L2-L3 and L3-L4 levels.  Bilateral 
facet osteoarthritis was seen at L4-L5.

Private treatment notes dated in August 2001 indicate that 
the veteran complained of low back pain.  The condition was 
treated with medication, and the veteran was referred to 
physical therapy.  An October 2001 letter from the private 
physical therapist to the veteran's private physician 
indicates that the veteran completed 12 visits between late 
August 2001 and mid-October 2001.  At his last visit, the 
veteran reported that his most painful time was upon walking; 
however, the veteran also stated, "Once I get going, I don't 
really have any pain."  He reported continued minimal 
discomfort with prolonged sitting, standing or walking.  It 
was noted that the veteran had completed the prescribed 
course of therapy.  The veteran reported that he felt 
comfortable attempting independence in a home exercise 
program.

Upon VA examination in September 2002, the veteran reported a 
history of injury consistent with the above.  He denied any 
surgeries for his back condition.  The veteran reported that 
the pain rates a "7 to 8" out of 10, subsiding if he lies 
flat in bed, uses a heating pad, and takes his prescription 
medication.  On physical examination, the examiner noted that 
the veteran was "obese."  The veteran was shown to have 
limited range of motion, but was without kyphosis, scoliosis, 
or exaggerated lordosis.  There was no pain in palpation, and 
no sciatic pain.  Lower extremity strength was equal 
bilaterally at 5/5.  X-rays revealed mild disk space 
narrowing and minimal end-plate changes in the lumbosacral 
spine.  The diagnoses included lumbosacral spine strain.  The 
examiner's opinion originally stated that the veteran's back 
disorder was "least as likely as not related to the injuries 
sustained in service."  However, this was crossed out and 
written over by hand, "disabilities are less likely as not 
related to the injuries sustained in service.  The x-ray 
findings are consistent [with] normal wear & tear of a 350 
pound person" (emphasis indicates handwritten portion).

A February 2002 employer's statement, a July 2002 employer's 
letter, and employment records dated in May 2003, all 
indicate that the veteran took sick-leave from work due to 
his back problems, and would have to "stretch out" while at 
work.

The veteran was afforded another VA examination in February 
2005.  Again, the veteran reported a history of injury and 
pain in his back consistent with the above.  The veteran 
reported his back pain at a "6 or 7," and which was not 
continuous.  The pain decreased with rest, and was made worse 
with standing.  He reported no work-place restrictions due to 
his back.  He indicated that he experienced "flare-ups" 
three to four times per day that lasted approximately one to 
two minutes, and that he had experienced two incapacitating 
episodes in the past year.  The veteran reported that 
repetitive motion improved his symptoms.  He denied the use 
of an orthopedic brace.  He denied current treatment, but 
indicated taking a prescription medication as an anti-
inflammatory pain controller.


Upon physical examination, the examiner noted the veteran's 
weight was recorded as 400 pounds.  The examiner stated that 
the veteran "has difficulty with general movement of the 
body of his immense size."  There was no distinct tenderness 
to palpation or paraspinous muscle spasm over the lumbosacral 
paraspinous musculatures.  The veteran could not perform 
heel-toe gait.  He performed one squat.  Range of motion was 
limited; however, it was noted that range of motion was not 
further affected by pain, fatigability, incoordination, lack 
of endurance, or repeated testing.  Straight leg raising was 
negative.

X-rays of the back in February 2005 found no acute bony 
abnormality and mild lumbar spondylosis.  The clinical 
diagnoses included subjective complaints of chronic 
lumbosacral back strain.  The examiner opined that it was 
"not at least as likely as not" that the veteran's current 
lumbar disorder was related to his military service.  The 
examiner concluded that the musculoligamentous injury to his 
back in service was of an acute and self-limiting nature that 
would not produce the chronic long-term changes currently 
shown.

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  There is medical evidence that 
the veteran injured his back in service and currently has a 
back disorder.  However, the medical evidence of record does 
not provide a link from the veteran's current back diagnosis 
to his injury in service.  Consequently, service connection 
for a back disorder is not warranted. 

Service connection for a left knee condition.

The veteran's pre-induction examination dated in June 1967 
reveals that the veteran reported a medical history of leg 
cramps, "bone, joint, or other deformity," and "trick" or 
locked knee.  The examiner reported the history of cramps in 
the legs after exertion was "not significant," the reported 
deformity was a congenital deformity of the second and third 
toes on both feet, and the "trick" knee was reported as due 
to a football injury.  The contemporaneous clinical 
evaluation of the left knee was normal with no instability 
and equal thigh and calf circumferences found.  A January 
1969 report of medical history indicates that the veteran 
reported no knee problems.  The examiner reported a history 
of a single sprain of the left knee in 1962, that resulted in 
no sequelae.  The contemporaneous clinical evaluation of the 
left knee was normal.  

Thereafter, the service medical records in August 1969 show 
complaints of an injury to the left knee while jumping.  
Slight effusion was noted, as well as stiffness with limited 
range of motion.  X-rays of the left knee showed no evidence 
of bone or joint abnormality.  The veteran was prescribed hot 
soaks, exercise, and a knee brace.  The remainder of the 
veteran's service medical records are negative for findings 
or complaints of a left knee disorder. 

Subsequent to service discharge, at a VA examination in 
September 2002, the veteran reported the history of injury to 
his left knee.  He denied any surgeries for his left knee 
condition.  The veteran reported that his left knee had 
intermittent pain until approximately 1990, when the pain 
became constant.  He reported that the pain rates a "3 or 
4" out of 10, and that the pain had lessened since he began 
taking his prescription medication.  The pain was exacerbated 
by walking or increased use.  The veteran indicated that his 
left knee would dislocate at night, and he had to "pop" the 
knee back into place, and hold it in place when moving in 
bed.  He reported that he could not support himself and that 
he had difficulty with steps.  The veteran reported that he 
used a cane for walking assistance.

On physical examination, the examiner noted that the veteran 
was obese.  The examiner also noted that the left lower 
extremity was "obviously much larger than the right lower 
extremity."  The veteran's left knee range of motion was 
limited on flexion, to include pain on motion; however, the 
examiner noted that this limitation was due to the veteran's 
obesity.  X-rays of the left knee showed mild joint space 
narrowing with arthritic change most prominent at the 
patellofemoral joint.  The diagnoses included left knee 
sprain.  The examiner's opinion originally stated that the 
veteran's left knee disorder was "least as likely as not 
related to the injuries sustained in service."  However, 
this was crossed out and written over by hand, "disabilities 
are less likely as not related to the injuries sustained in 
service.  The x-ray findings are consistent [with] normal 
wear & tear of a 350 pound person" (emphasis indicates 
handwritten portion).

A lay statement from W.S. dated in January 2005 indicates 
that W.S. had lived in the same apartment complex as the 
veteran in the spring of 1972.  At that time, W.S. noticed 
the veteran limping and occasionally using crutches.

The veteran underwent another VA examination in February 
2005.  He reported a history of injury and pain consistent 
with the above.  He reported his left knee pain as 
continuous, and rated it as a "7" out of 10.  He reported 
that the pain improved with movements.  He denied any work-
place restrictions as due to his left knee disorder.  He 
reported daily flare-ups.  He denied the use of an orthopedic 
brace or devices for ambulation.  He further denied any left 
knee surgeries.

Physical examination of the left knee revealed some "mild-
to-moderate" bony hypertrophy.  Flexion was limited, but the 
examiner stated that this limitation was self-limited 
accompanied by a statement by the veteran that the previous 
examiner was too aggressive with his knee.  Consequently, the 
examiner stated that the actual range of motion was difficult 
to ascertain.  Range of motion was not further affected by 
pain, fatigability, incoordination, lack of endurance, or 
repeated testing.  Ligamentous instability was not shown.  
The examiner noted that the veteran's gait was affected but 
could not differentiate between that which is related to his 
size versus his joint condition.  X-rays of the left knee 
showed mild osteoarthritis with small joint effusion.  The 
clinical diagnosis was chronic, mild osteoarthritis of the 
left knee.  The examiner opined it was "not at least as 
likely as not" that the veteran's current left knee disorder 
was related to his military service.  The examiner concluded 
that the medical evidence of record indicated that the 
musculoligamentous injury to the left knee in service was 
acute and self-limiting that would not produce the chronic 
long-term changes which is currently shown.

Again, a grant of service connection requires meeting three 
elements: (1) medical evidence of a current disability; (2) 
medical evidence of in-service incurrence or aggravation of 
an injury or disease; and (3) medical evidence of a nexus 
between the claimed in-service injury and the present 
diagnosis.  Hickson, 12 Vet. App. at 253.  Although the 
service medical records show an injury to the left knee in 
service and a current left knee disorder, the competent 
medical evidence of record does not link the current 
diagnosis to the veteran's in-service injury of the left 
knee.  Indeed, the medical evidence finds otherwise.  
Accordingly, service connection for a left knee condition is 
not warranted.

The Board observes that a lay statement was received in July 
2002 from a nurse-friend of the veteran's.  The statement 
indicated that the author had attended high school with the 
veteran in the 1960s, and, at that time, he did not walk with 
a limp or require assistive devices for any activities.  The 
author indicated that she reconnected with the veteran in 
1993.  At that time, he was having difficulty walking and 
standing.  The veteran reportedly recounted his in-service 
injury experiences.  The author reported that the veteran 
experienced flare-ups, and that since 1993, she had noticed 
an increase in the "frequency and duration of these periods 
of lameness."  She indicated that the veteran requires the 
use of a motorized cart while shopping for groceries.  The 
author then stated, "I am trained as a nurse.  It does 
appear to me that after talking with [the veteran] and being 
aware of his personal history since 1993 that more likely 
than not his current condition was caused by and related to 
his injuries sustained in the military."

The Court of Appeals for Veterans Claims has discussed the 
probative value to be placed on statements prepared by 
nurses, finding generally that a nurse's statement has 
probative value.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997); Goss v. Brown, 9 Vet. App. 109, 114-15 (1996).  
However, a nurse's statement may only constitute medical 
evidence where the nurse has specialized knowledge regarding 
the area of medicine, or participated in the treatment.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).  There is no 
indication that the author of the statement had specialized 
training in orthopedics, or that she participated in any 
treatment the veteran has received for his back or left knee 
conditions since his service discharge.  Therefore, she has 
not been shown to possess the training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation, and her opinion thus does not constitute competent 
medical evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Additionally, it is not shown that the 
nurse reviewed the service medical records that were 
contemporaneous with the injuries in service.  Consequently, 
the Board finds that the February 2005 VA physician's opinion 
more probative.

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a back injury is denied.

Service connection for a left knee disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


